OPINION — AG — WHERE REAL PROPERTY WHICH HAS BEEN SOLD AT TAX RESALE TO AN INDIVIDUAL BIDDER FOR LESS THAN THE FULL AMOUNT OF THE TAXES, INTEREST AND PENALITIES THEN DUE ON SUCH PROPERTY, IT LATER CONVEYED BY SUCH PURCHASER TO THE OWNER OF SUCH PROPERTY AT THE TIME OF THE RESALE, AND SUCH OWNERS OFFERS TO PAY, WITHOUT PROTEST, THE FULL AMOUNT OF ALL TAXES DUE ON THE PROPERTY AT THE TIME OF SUCH TENDER, TOGETHER WITH ALL INTEREST AND PENALITIES THEN DUE THEREON (INCLUDING ALL TAXES INVOLVED IN SUCH RESALE IF THE PROPERTY HAD NOT BEEN SOLD AT RESALE), THE COUNTY TREASURER MAY, IF HE SO DESIRES, ACCEPT THE SAME, AND, IF HE DOES, SHOULD DISTRIBUTE THE MONEY SO RECEIVED IN THE SAME MANNER THAT IT WOULD HAVE BEEN DISTRIBUTED IF THERE HAD BEEN NO RESALE. CITE: 68 O.S.H. 432(D), 68 O.S.H. 432(E), 68 O.S.H. 432(F) (JAMES HARKIN)